           Case: 3:20-cr-00077-jdp Document #: 17 Filed: 08/04/20 Page 1 of 1

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    22 East Mifflin Street
Craig W. Albee, Federal Defender                                                              Suite 1000
Krista A. Halla-Valdes, First Assistant                                       Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                               Telephone 608-260-9900
John W. Campion                                                                    Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                                August 4, 2020

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Anthony Krohn
                   Case No. 20-cr-77-jdp

Dear Judge Crocker:

        Pursuant to the Court’s Scheduling Order in this matter, pretrial motions were due
by August 3, 2020. I am writing to inform the Court that I will not be filing any such
motions. For the record, I also acknowledge that this was a tactical decision made after
reviewing the discovery, investigating the case and discussing the matter fully with Mr.
Krohn. He waives his right to appear in court for the pretrial motion hearing. Therefore,
if the Court wishes to hold the pretrial motion hearing telephonically, I have no objection.

       Thank you for your time in considering this matter. As always, if the Court
requires anything further from me, please do not hesitate to contact me.

                                                     Sincerely,

                                                     /s/ Peter R. Moyers

                                                     Peter R. Moyers
                                                     Associate Federal Defender

cc:      AUSA Corey Stephan


                                          Milwaukee · Madison · Green Bay
